 



Exhibit 10.7
SENIOR SECURED NOTE
THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITY UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITY.
Hythiam, Inc.
Senior Secured Note

     
Issuance Date: January 18, 2007
  Original Principal Amount: U.S. $10,000,000.00

     FOR VALUE RECEIVED, Hythiam, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of HIGHBRIDGE INTERNATIONAL LLC or
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at a rate per annum equal to the Interest Rate (as defined below), from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon an Interest Date (as defined below), the Maturity
Date, acceleration, redemption or otherwise (in each case in accordance with the
terms hereof). This Senior Secured Note (including all Senior Secured Notes
issued in exchange, transfer or replacement hereof, this “Note” and, to the
extent any principal amount of this Note is transferred, such other Senior
Secured Notes issued in connection with such transfer, the “Other Notes” and
collectively with this Note, the “Notes”) is the Senior Secured Note issued
pursuant to the Securities Purchase Agreement (as defined below). Certain
capitalized terms are defined in Section 24.
     (1) MATURITY. On the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal, accrued and unpaid
Interest and accrued and unpaid Late Charges, if any. The “Maturity Date” shall
be January 15, 2010.
     (2) INTEREST; INTEREST RATE. (a) Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable quarterly in arrears on
January 15, April 15, July 15 and October 15 of each year (each, an “Interest
Date” and the period between successive

 



--------------------------------------------------------------------------------



 



Interest Dates, an “Interest Period”) with the first Interest Date being
April 15, 2007. Interest shall be payable on each Interest Date, to the record
holder of this Note on the applicable Interest Date, in cash.
     (b) From and after the occurrence of an Event of Default, the Interest Rate
shall be increased to fifteen percent (15%). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
     (3) RIGHTS UPON EVENT OF DEFAULT.
     (a) Event of Default. Each of the following events shall constitute an
“Event of Default”:
          (i) the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any other Transaction
Document (as defined in the Securities Purchase Agreement), except, in the case
of a failure to pay Interest and Late Charges when and as due, in which case
only if such failure continues for a period of at least three (3) Business Days;
          (ii) any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in Section 3(a) of the Securities Purchase Agreement), in excess of
$500,000, individually or in the aggregate, other than with respect to any Other
Notes;
          (iii) the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
          (iv) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
          (v) a final judgment or judgments for the payment of money aggregating
in excess of $500,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within seventy-five (75) days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within seventy-five (75) days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall

- 2 -



--------------------------------------------------------------------------------



 



not be included in calculating the $500,000 amount set forth above so long as
the Company provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment or the
Company is contending, reasonably and in good faith, that such judgment is
covered by insurance or indemnity, and is seeking a determination to such
effect;
          (vi) the Company materially breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant which is curable, only if such breach continues
for a period of at least ten (10) consecutive Business Days;
          (vii) any breach or failure in any respect to comply with Section 10
of this Note; or
          (viii) any Event of Default (as defined in the Other Notes) occurs
with respect to any Other Notes.
     (b) Redemption Right. Upon the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall within one
(1) Business Day deliver written notice thereof via facsimile and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof (the
“Event of Default Redemption Notice”) to the Company, which Event of Default
Redemption Notice shall indicate the portion of this Note the Holder is electing
to redeem. Each portion of this Note subject to redemption by the Company
pursuant to this Section 3(b) shall be redeemed by the Company at a price equal
to the Outstanding Amount (the “Event of Default Redemption Price”). Redemptions
required by this Section 3(b) shall be made in accordance with the provisions of
Section 8. To the extent redemptions required by this Section 3(b) are deemed or
determined by a court of competent jurisdiction to be prepayments of the Note by
the Company, such redemptions shall be deemed to be voluntary prepayments.
     (4) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
     (a) Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 4(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the

- 3 -



--------------------------------------------------------------------------------



 



Notes held by such holder and having similar ranking to the Notes, and
satisfactory to the Required Holders. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions.
     (b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). At any time during the period beginning after the Holder’s
receipt of a Change of Control Notice and ending twenty (20) Trading Days after
the consummation of such Change of Control, the Holder may require the Company
to redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Outstanding Amount the Holder is electing
to redeem. The portion of this Note subject to redemption pursuant to this
Section 4 shall be redeemed by the Company in cash at a price equal to the
product of (i) the applicable Company Redemption Premium and (ii) the
Outstanding Amount of this Note being redeemed (the “Change of Control
Redemption Price”). For the avoidance of doubt, the applicable date of
determination for purposes of determining the applicable Company Redemption
Premium shall be the date of consummation of the Change of Control. Redemptions
required by this Section 4 shall be made in accordance with the provisions of
Section 8 and shall have priority to payments to shareholders in connection with
a Change of Control. To the extent redemptions required by this Section 4(b) are
deemed or determined by a court of competent jurisdiction to be prepayments of
the Note by the Company, such redemptions shall be deemed to be voluntary
prepayments.
     (5) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
     (a) Company Optional Redemption. The Company shall have the right at any
time to redeem all or any portion of the Outstanding Amount of this Note (a
“Company Optional Redemption”). The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company in cash at a price
equal to the product of (i) the applicable Company Redemption Premium and
(ii) the Outstanding Amount of this Note being redeemed (the “Company Optional
Redemption Price”). The Company may exercise its redemption right under this
Section 5 by delivering a written notice thereof by confirmed facsimile and
overnight courier to all, but not less than all, of the holders of the Notes
(the “Company Optional Redemption Notice” and the date such notice is delivered
to all the holders is referred to as the “Company Optional Redemption Notice
Date”). A Company Optional Redemption Notice shall be irrevocable. Each Company
Optional Redemption Notice shall state (A) the date on which the Company
Optional Redemption shall occur (the “Company Optional Redemption Date”) which
date shall be not less than [five (5)] Business Days nor more than [ten (10)]
Business Days after the Company Optional Redemption Notice Date and (B) the
aggregate Principal of the Notes which the Company has elected to be subject

- 4 -



--------------------------------------------------------------------------------



 



to such Company Optional Redemption from all of the holders of the Notes
pursuant to this Section 5 (and analogous provisions under the Other Notes) on
the Company Optional Redemption Date. Redemptions made pursuant to this
Section 5 shall be made in accordance with Section 8. To the extent redemptions
required by this Section 5(a) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 5(a), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 5(a)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.
     (b) Pro Rata Redemption Requirement. If the Company elects to cause a
Company Optional Redemption pursuant to Section 5(a), then it must
simultaneously take the same action with respect to the Other Notes. If the
Company elects to cause a Company Optional Redemption pursuant to Section 5(a)
(or similar provisions under the Other Notes) with respect to less than all of
the principal amount of the Notes then outstanding, then the Company shall
require redemption of a Principal amount from the Holder and each holder of the
Other Notes equal to the product of (i) the aggregate principal amount of Notes
which the Company has elected to cause to be redeemed pursuant to Section 5(a),
multiplied by (ii) the fraction, the numerator of which is the sum of the
initial principal amount of Notes purchased by such holder and the denominator
of which is the initial principal amounts of Notes purchased by all holders
holding outstanding Notes (such fraction with respect to each holder is referred
to as its “Redemption Allocation Percentage”, and such amount with respect to
each holder is referred to as its “Pro Rata Redemption Amount”); provided that
in the event that the initial holder of any Notes has sold or otherwise
transferred any of such holder’s Notes, the transferee shall be allocated a pro
rata portion of such holder’s Redemption Allocation Percentage and Pro Rata
Redemption Amount.
     (6) HOLDER’S RIGHT OF OPTIONAL REDEMPTION. At any time and from time to
time after the eighteen (18) month anniversary of the Issuance Date, the Holder
shall have the right, in its sole discretion, to require that the Company redeem
all or any portion of the Outstanding Amount of this Note (a “Holder
Redemption”) by delivering written notice thereof to the Company (a “Holder
Optional Redemption Notice”). The Holder Redemption Notice shall indicate the
Outstanding Amount the Holder is electing to have redeemed (the “Holder Optional
Redemption Amount”) on the Holder Optional Redemption Date (as defined in
Section 8). The portion of this Note subject to redemption pursuant to this
Section 6 shall be redeemed by the Company in cash at a price equal to the
Outstanding Amount being redeemed (the “Holder Optional Redemption Price”).
Redemptions required by this Section 6 shall be made in accordance with the
provisions of Section 8.
     (7) NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or

- 5 -



--------------------------------------------------------------------------------



 



performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note.
     (8) HOLDER’S REDEMPTIONS.
     (a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 4(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise. If the Company has delivered a Company Optional Redemption Notice in
accordance with Section 5, the Company shall deliver the Company Optional
Redemption Price to the Holder on the Company Optional Redemption Date. If the
Holder has submitted a Holder Optional Redemption Notice in accordance with
Section 6, the Company shall deliver the applicable Holder Optional Redemption
Price to the Holder within fifteen (15) Business Days (the “Holder Optional
Redemption Date”) after the Company’s receipt of such notice. In the event of a
redemption of less than all of the Outstanding Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 14(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the
Outstanding Amount that was submitted for redemption and for which the
applicable Redemption Price (together with any Late Charges thereon) has not
been paid. Upon the Company’s receipt of such notice, (x) the Redemption Notice
shall be null and void with respect to such Outstanding Amount, and (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 14(d)) to the Holder representing such Outstanding Amount. The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Outstanding Amount subject to such notice.
     (b) Redemption by Other Holders. Upon the Company’s receipt of notice from
any of the holders of the Other Notes for redemption or repayment as a result of
an event or occurrence substantially similar to the events or occurrences
described in Section 3(b), Section 4(b) or Section 6 (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder by facsimile a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the period beginning on and including the date which
is three (3) Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three Business
Days after the Company’s receipt of the Holder’s Redemption Notice and the
Company is unable to redeem all principal, interest and other amounts designated
in such Redemption Notice and such Other Redemption

- 6 -



--------------------------------------------------------------------------------



 



Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.
     (9) SECURITY. This Note and the Other Notes are secured to the extent and
the manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).
     (10) COVENANTS.
     (a) Rank. All payments due under this Note (a) shall rank pari passu with
all Other Notes and (b) shall be senior to all other Indebtedness of the Company
and its Subsidiaries.
     (b) Incurrence of Indebtedness. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and the
Other Notes and (ii) other Permitted Indebtedness.
     (c) Existence of Liens. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
     (d) Restricted Payments. The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing; provided that
notwithstanding the foregoing, no principal (or any portion thereof) of any
Subordinated Indebtedness may be paid (whether upon maturity, redemption,
acceleration or otherwise) so long as this Note is outstanding. Notwithstanding
the foregoing, the Company may, during the occurrence of an Event of Default,
continue to make regularly scheduled payments of principal and interest (but not
prepayments or payments upon acceleration) (i) on leases or other financing of
equipment acquired or held by the Company or any of its Subsidiaries, and (ii)
pursuant to clauses (B) and (G) of the definition of Permitted Indebtedness.
     (e) Restriction on Redemption and Cash Dividends. Until all of the Notes
have been redeemed or otherwise satisfied in accordance with their terms, the
Company

- 7 -



--------------------------------------------------------------------------------



 



shall not, directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on its capital stock without the prior express written
consent of the Required Holders.
     (f) Post-Closing Collateral Matters.
          (i) Within twenty (20) Business Days following the Closing Date, the
Company shall deliver to the Collateral Agent an account control agreement for
each account set forth in Schedule IV to the Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, including, without
limitation, that the occurrence of any Event of Default set forth in Sections
3(a)(i), 3(a)(ii), 3(a)(iii) and 3(a)(iv) will provide the Collateral Agent with
the right to exercise control over such account in accordance with the terms of
such account control agreement, duly executed by the Company and the depositary
bank in which such account is maintained.
          (ii) Prior to opening any other account that would have otherwise been
required to disclosed on Schedule IV to the Security Agreement, the Company
shall deliver to the Collateral Agent an account control agreement in form and
substance reasonably satisfactory to the Collateral Agent, including, without
limitation, that the occurrence of any Event of Default set forth in Sections
3(a)(i), 3(a)(ii), 3(a)(iii) and 3(a)(iv) will provide the Collateral Agent with
the right to exercise control over such account in accordance with the terms of
such account control agreement, duly executed by the Company and the depositary
bank in which such account is maintained.
          (iii) Nothwithstanding anything to the contrary in this Section 10(f),
if an Event of Default occurs under Section 3(a)(i) due to the failure of the
Company to either (A) pay Interest by the end of the applicable cure period in
Section 3(a)(i) or (B) pay the Holder Optional Redemption Price on the Holder
Optional Redemption Date, the Collateral Agent shall only have the right to
exercise control over any accounts subject to an account control agreement after
such time as the Company receives notice of the Company’s failure to make any
such payment and such failure to make payment continues for a period of at least
two (2) Business Days after such notice.
     (11) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at
a meeting duly called for such purpose or the written consent without a meeting
of the Required Holders shall be required for any change or amendment to this
Note or the Other Notes.
     (12) TRANSFER. This Note may be offered, sold, assigned or transferred by
the Holder without the consent of the Company.
     (13) REGISTRATION. The Company shall maintain a register (the “Register”)
for the recordation of the names and addresses of the holders of each Note and
the principal amount of the Notes held by such holders (the “Registered Notes”).
The entries in the Register shall be conclusive and binding for all purposes
absent manifest error. The Company and the holders of the Notes shall treat each
Person whose name is recorded in the Register as the owner of a Note for all
purposes, including, without limitation, the right to receive payments of

- 8 -



--------------------------------------------------------------------------------



 



principal and interest hereunder, notwithstanding notice to the contrary. A
Registered Note may be assigned or sold in whole or in part only by registration
of such assignment or sale on the Register. Upon its receipt of a request to
assign or sell all or part of any Registered Note by a Holder, the Company shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 14.
     (14) REISSUANCE OF THIS NOTE.
     (a) Transfer. If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 14(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 14(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this Section 14(a), following redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.
     (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 14(d)) representing the outstanding Principal.
     (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 14(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
     (d) Issuance of New Notes. Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 14(a) or Section 14(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.

- 9 -



--------------------------------------------------------------------------------



 



     (15) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, redemption and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
     (16) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
     (17) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
     (18) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
     (19) DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the arithmetic calculation of any Redemption Price, the Company shall submit
the disputed determinations or arithmetic calculations via facsimile within one
(1) Business Day of receipt of the Redemption Notice or other event giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within one
(1) Business Day of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within one (1) Business Day
submit via facsimile the disputed arithmetic calculation of any Redemption Price
to the Company’s independent, outside accountant. The Company, at the Company’s
expense, shall cause the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than five (5) Business

- 10 -



--------------------------------------------------------------------------------



 



Days from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
     (20) NOTICES; PAYMENTS.
     (a) Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore.
     (b) Payments. Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Holders, shall initially be as set forth on the Schedule of Buyers attached to
the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due under the Transaction Documents, which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of fifteen
percent (15%) per annum from the date such amount was due until the same is paid
in full (“Late Charge”).
     (21) CANCELLATION. After all Principal, accrued Interest and other amounts
at any time owed on this Note has been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
     (22) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
     (23) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder

- 11 -



--------------------------------------------------------------------------------



 



or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address it set forth on the
signature page hereto and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note. Nothing contained herein
shall be deemed or operate to preclude the Holder from bringing suit or taking
other legal action against the Company in any other jurisdiction to collect on
the Company’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
     (24) CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:
     (a) “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.
     (b) “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
     (c) “Company Redemption Premium” means, for any date of determination, the
applicable percentage set out below:

                            Date   Percentage
Issuance Date — July 15, 2007
    110 %
July 16, 2007 — January 15, 2008
    107 %
January 16, 2008 — July 15, 2008
    103 %
On and after July 16, 2008
    100 %

- 12 -



--------------------------------------------------------------------------------



 



     (d) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
     (e) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person or Persons to make a purchase, tender or exchange
offer that is accepted by the holders of more than the 50% of the outstanding
shares of Voting Stock (not including any shares of Voting Stock held by the
Person or Persons making or party to, or associated or affiliated with the
Person or Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of either the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its Common Stock, (vi) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the issued
and outstanding Common Stock or the aggregate ordinary voting power represented
by issued and outstanding Common Stock.
     (f) “GAAP” means United States generally accepted accounting principles,
consistently applied.
     (g) “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under

- 13 -



--------------------------------------------------------------------------------



 



such agreement in the event of default are limited to repossession or sale of
such property), (vi) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (vii) all indebtedness referred to in clauses (i) through (vi) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.
     (h) “Interest Rate” means the Prime Rate as of the first (1st) Business Day
of each Interest Period plus two and one-half percent (2.5%).
     (i) “Outstanding Amount” means the sum of (A) the portion of the Principal
to be redeemed or otherwise with respect to which this determination is being
made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.
     (j) “Permitted Indebtedness” means (A) Indebtedness of the Company set
forth on Schedule 3(s) to the Securities Purchase Agreement, (B) Indebtedness
incurred by the Company in connection with installment commitments of the
Company to fund unrestricted research grants and pilot studies, substantially
consistent with the Company’s current practices over a specific period of time,
(C) Indebtedness incurred by the Company in connection with letters of credit
now or hereinafter provided by the Company in the ordinary course of its
business to unaffiliated third-party landlords as security deposits pursuant to
real property leases, (D) guarantees by the Company of any Indebtedness incurred
by a Subsidiary in connection with real property lease obligations with
unaffiliated third-party landlords which do not in an aggregate exceed $500,000,
(E) Indebtedness incurred by any individual Subsidiary in the form of a line of
credit with a nationally recognized commercial bank, which Indebtedness shall
not provide at any time for (1) a guarantee by, or any other recourse to, the
Company or any other Subsidiary and (2) the issuance of any equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (as defined in the Securities Purchase
Agreement) of the Company to such bank in connection therewith, (F) unsecured
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of the Interest Rate
hereunder (the “Subordinated Indebtedness”), (G) financing of insurance
premiums, (H) Indebtedness secured by Permitted Liens, (I) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose more
burdensome terms upon the Company or its

- 14 -



--------------------------------------------------------------------------------



 



Subsidiary, as the case may be and (J) Indebtedness evidenced by this Note and
the Other Notes.
     (k) “Permitted Liens” means (i) Liens set forth on Schedule 3(w) to the
Securities Purchase Agreement, (ii) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (iii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iv) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (v) Liens securing the Company’s obligations under the
Notes, (vi) Liens (A) upon or in any equipment acquired or held by the Company
or any of its Subsidiaries to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment,
(vii) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (i) and
(vi) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(viii) Liens securing the Company’s obligations under this Note and the Other
Notes; (ix) leases or subleases and licenses and sublicenses granted to others
in the ordinary course of the Company’s business, not interfering in any
material respect with the business of the Company and its Subsidiaries taken as
a whole, (x) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods and (xi) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 3(a)(v).
     (l) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
     (m) “Prime Rate” shall mean as of a particular date, the prime rate of
interest as published on that date in The Wall Street Journal (Eastern Edition),
and generally defined therein as “the base rate on corporate loans posted by at
least 75% of the nation’s 30 largest banks.” If The Wall Street Journal is not
published on a date for which the Prime Rate must be determined, the Prime Rate
shall be the prime rate published in The Wall Street Journal on the
nearest-preceding date on which The Wall Street Journal was published.
     (n) “Principal Market” means The NASDAQ Global Market.
     (o) “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Change of Control Redemption Notices, the Company
Optional Redemption Notices and the Holder Optional Redemption Notices and, each
of the foregoing, individually, a Redemption Notice.

- 15 -



--------------------------------------------------------------------------------



 



     (p) “Redemption Prices” means, collectively, the Event of Default
Redemption Price, the Change of Control Redemption Price, the Company Optional
Redemption Price and the Holder Optional Redemption Price and, each of the
foregoing, individually, a Redemption Price.
     (q) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.
     (r) “SEC” means the United States Securities and Exchange Commission.
     (s) “Securities Purchase Agreement” means that certain securities purchase
agreement dated January 17, 2007 by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.
     (t) “Security Agreement” shall have the meaning ascribed to it in the
Securities Purchase Agreement.
     (u) “Successor Entity” means the Person, which may be the Company, formed
by, resulting from or surviving any Fundamental Transaction or the Person with
which such Fundamental Transaction shall have been made.
     (v) “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
     (25) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
[Signature Page Follows]

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as
of the Issuance Date set out above.

            HYTHIAM, INC.
      By:   /s/ Chuck Timpe         Name:   Chuck Timpe        Title:   Chief
Financial Officer     

